Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/22 has been entered.
 Receipt of amendment and response dated 10/17/22 is acknowledged.
New claim 16 has been added.
Claims 1, 2, 4-5, 8, 11 and 13-16 are pending in the application.
In response to the amendment, the following rejection has been withdrawn:
Claims 7, 9 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claims 1, 2, 4-5, 7-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2002326938 A to Eizo et al (Eizo) in view of JP2005225832 to Hideki et al (abstracts of both references cited on IDS dated 4/17/20- (A full translation of each of the documents attached herewith), and further in view of US 20010011779 to Stover and US 20160023432 to Deporter et al.

In response to the amendment and upon further consideration, the previous rejections have been replaced with the following new rejection:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-5, 8, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4546150 to Shigemoto in view of, JP2002-326938 to Eizo et al., and JP2005225832 to Hideki et al.
Instant claims are directed to a carbon dioxide slow-release pack for skin which has a bag shape for slowly releasing carbon dioxide enclosed therein, thereby bringing the carbon dioxide into contact with the skin, the pack comprising: a resin sheet (A), wherein the carbon dioxide slow-release pack is formed into a bag shape by at least the resin sheet (A), and the resin sheet (A) satisfies at least the following requirements (A-1), and (A-2), (A-4) and (A-5), wherein the resin sheet (A) includes a polyolefin film or sheet, wherein the resin sheet (A) includes a copolymer having a constituent unit derived from 4-methyl-1-pentene and a constituent unit derived from ethylene or propylene, (A-1) a carbon dioxide permeability measured under the conditions of 23°C and a relative humidity of 0% according to JIS K7126-1 is 20 L/(m2-day-atm) or more, and (A-2) an Oken-type air permeability measured at 23°C according to JIS P8117: 2009 is less than 5 um/(Pa‘s), 
(A-4) tensile elongation at break at 23°C is 30% or more, and (A-5) a skin side of the resin sheet contains a 4-methyl-1-pentene/propylene copolymer.
	Shigemoto teaches a film of polymer mixture containing 4-methyl-1-pentene polymer, said polymer mixture comprising (A) the 4-methyl-1-pentene polymer and B) a copolymer of propylene and an alpha-olefin, the propylene/alpha-olefin copolymer (B) containing 40 to 87 mole% of the propylene component (abstract).  
	Shigemoto teaches that a film forming polymer, comprising 4-methyl-1-pentene polymer, that has a high melting point and good heat resistance and improved heat sealability by the addition of a low-density polyethylene or an ethylene/propylene copolymer. Shigemoto teaches that the polymer mixture comprising (A) the 4-methyl-1-pentene polymer (PMP) and (B) a copolymer of propylene and an alpha-olefin (col. 1, l l-61)., and col. 3, l 15-19).
Shigemoto also teaches that the amount of copolymer (B) is critical for imparting heat sealability, impact strength and heat resistance of PMP. Shigemoto teaches that the film has an excellent impact strength, cold resistance, elongation strength, (col.4, l 23-41). Table 1 of Shigemoto teaches several copolymers comprising 4-methyl-1-pentene and propylene/1-butene random copolymer (PBR), propylene/ethylene random copolymer (PER) and ethylene/butene random copolymer (EBR). Table 1 shows the properties of copolymers such as tensile modulus, tensile strength, elongation at break. 
Shigemoto does not teach Young’s modulus, Shigemoto teaches the same PMP/PE polymer. However, Shigemoto suggest that the copolymer comprises 30-95% by weight of 4-methyl-1-pentene polymer (A) and 70-5% by weight of the propylene/alpha-olefin copolymer (B) based on the total weight of A and B. 
It is noted that instant specification describes the same polymer (page 28, last paragraph to page 29), with PMP proportion (A1) in amount of 10 mol% to 95 mol% and (A2) in an amount 5 mol% to 90 mol%, both of which overlap with the constituents A) and B) of Shigemoto. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It would have been obvious for one of an ordinary skill in the art to choose the amounts of polymer A) and B) with an expectation to provide a film packing that has an optimum tensile strength, elongation strength and also Young’s modulus further provide the desired resistance to impact and heat. In this regard.    
  	Instant claims are directed to a carbon dioxide slow-release pack for skin which has a bag shape for slowly releasing carbon dioxide enclosed therein, thereby bringing the carbon dioxide into contact with the skin.
	Shigemoto teaches that the film is used for packaging preserving freshness of meat, restorable foods etc (col. 4, l 23-41). 
While Shigemoto does not teach or suggest a pack for releasing carbon dioxide or the claimed carbon dioxide permeability, Shigemoto teaches packaging films that meets the instant resin sheet components (PMP and PE) and also meets the instant A4. Accordingly, the carbon dioxide permeability of the packaging film of Shigemoto implicitly includes the claimed permeability.
JP2002326938 to Eizo et al (Eizo) teaches a sanitary material for percutaneous and transmucous absorption of carbon dioxide, and thus provide an early remedy for damages as well as stimulate skin and mucosa (abstract, 0006). Eizo teaches that the percutaneous and transmucous absorption of carbon dioxide is provided with a gas-permeable material having a carbon dioxide gas permeability of 1000-100000 cc/m2.day.atm. (abstract; 0007, 0019). Eizo teaches that source of the carbon dioxide includes high-carbonated water, dry ice, a salt that generates carbon dioxide by a reaction, or a mixture of a carbonate and an acid/a carbon dioxide occlusion (page 2, 00017-0018). For the claimed bag, Eizo teaches a bag shaped container that contains the carbon dioxide generating mixture, formed by the gas permeable material and a gas-impermeable material ; and the gas permeable material side of the bag is attached to the affected part of the skin/mucosal tissue [0009, 0011], and the other side of the bag is made of gas impermeable material or gas permeable material, the latter being preferred with suitable pressure resistance and shape deformability [0015]. For claim 8, Eizo teaches that the gas permeable sheet can be microporous or non-porous, as long as the permeability can be controlled [0020]. Further, Eizo teaches that the water permeability of the gas permeable material should be small such that the transdermal absorption of carbon dioxide is not reduced when the surface is covered with water (0022).
For the claimed resin sheet (claims 1-9 and 13-15), Eizo teaches polymers such as polyolefin polymers [0020]. For the instant claimed specific polyolefin, Eizo teaches the polymeric bag material includes 40 micron thick poly-4-methylpentene-1 (0029) and having a carbon dioxide permeability of 88000 cm2/m2.atm.day [0029]. Thus, Eizo teaches the instant claimed carbon dioxide releasing bag made of the poly-4-methylpentene-1 and having a carbon dioxide permeability that meets the instant claimed 20L (m2.dat.atm.). Further, Eizo teaches that the gas permeable material can be made of a gas permeable material having a carbon dioxide permeability of 1,000 to 100,000 cm2/m2-day-atm. This gas-permeable material is, for example, a silicon-based polymer, polyolefin, polystyrene, polyamide, polyimide, polysulfone, polyester, polyurethane, fluoropolymer, cellulose, cellulose ester and composite materials thereof, multilayer film, fiber aggregate, etc. Any material can be used as long as the carbon permeability can be controlled within the above range, and it may be non-porous or porous, and may have a sheet shape or a hollow fiber membrane [0020]. 
Hideki teaches a bag for feeding carbon dioxide to skin, wherein the bag is attached to the skin and the bag is filled with a carbon dioxide-containing liquid containing water, or a mixture of a carbonate salt with an acid (abstract). At least a part of the bag (face of the bag) contacting with the skin has water-permeability, and the material on the opposite side, has carbon dioxide permeability of ≤10,000 cc/m2*day*atm (abstract). In particular, Hideki teaches that the carbon dioxide permeability is more preferably 100,000 cc/m2.day.atm at 25°C (page 3, 3rd para). Hideki teaches a means for continuously supplying carbon dioxide to the skin, for providing excellent blood circulation promotion effect (page 2, last paragraphs). On page 3, (3rd paragraph) Hideki teaches that carbon dioxide supply bag is moisture permeable or water permeable. Hideki teaches that the water permeability is preferably 0.1g/cm2/min or more. Hideki teaches polyolefin polymers as suitable materials for providing carbon dioxide permeability [last full para on page 7).  

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to employ the film (PMP/PE) of Shigemoto for packing and releasing carbon dioxide from the package. One of an ordinary skill in the art would have been motivated to do so because Eizo teaches that the polymers and their combinations are effective in permeating carbon dioxide effectively and thus provide effective percutaneous and transmucous absorption of carbon dioxide to treat damaged skin and mucosa by providing stimulation and also treating pain (abstract, 0006). Further, one would have been motivated to do so because Hideki suggests that the carbon dioxide permeability should be maintained such that optimum and continuous release of carbon dioxide through the gas permeable sheet is achieved. 
For claims 4 and 5, both Eizo and Hideki teaches two sheets of the bag, a skin facing and opposing face away from skin. Further, Hideki suggests at least a part of the bag (face of the bag) contacting with the skin has water-permeability, and the material on the opposite side, has carbon dioxide permeability of ≤10,000 cc/m2*day*atm (abstract). Therefore, one of an ordinary skill in the art would have been able to prepare a bag of Shigemoto (modified by Eizo and Hideki) with a skin facing side having the desired carbon dioxide permeability so as to deliver carbon dioxide and thus provide optimum release of carbon dioxide to the skin being treated.  
 

  




Response to Arguments
Applicant's arguments filed 10/17/22 have been fully considered but they are not persuasive.
Applicants’ arguments regarding Stover reference and Deporter reference are moot because the references are no longer relied upon. Applicants have not presented any arguments regarding the teachings of Eizo and Hideki references.
Applicants argue that the specification of the present application demonstrates that the presently claimed invention can provide superior results. It is argued that, as shown in Table 3 of the specification, PE (polyethylene) or PP (polypropylene) is used on the skin side (Resin Sheet (A)) in Examples 1 and 4-8, as well as Comparative Examples 1-2, and these Examples show “B” or “D” in terms of conformability. It is argued that Example 7, in which PE-5 (tensile elongation at break at 23°C is 20%, (A-4) and (A-5) not met) is used, shows “D” in terms of conformability. Further, Example 9, in which PMP-1 (4-methyl-1-pentene copolymer and polybutene-1, (A-5) not met) is used, shows “B” in terms of conformability. On the other hand, PMP-2 to PMP-6 (4-methyl-1-pentene/propylene copolymer) are used in Examples 2-3 and 10-13, and these examples show “A” in terms of conformability. It is argued that comparative Examples 1 and 2, in which PE-3 (carbon dioxide permeability measured under the conditions of 23°C and a relative humidity of 0% is 10 L/(mg-day-atm), (A- 1) and (A-5) not met) (Table 2) and PP-1 (carbon dioxide permeability measured under the conditions of 23°C and a relative humidity of 0% is 5 L/(mg-day-atm), (A-1) and (A-5) not met) (Table 1) are used, show “B” and “D” in terms of conformability, and “D” in terms of blood circulation promoting property. It is argued that, Comparative Example 3, in which PMP-7 (4- methyl-1-pentene/propylene copolymer having an Oken-type air permeability measured at 23°C of 85 um/(Pa‘s), (A-2) not met) (Table 1) is used, shows “B” and “C” in terms of blood circulation promoting property at 10 and 20 minutes after start. On the other hand, Example 10, according to the presently claimed invention, shows all “A” in terms of conformability and blood circulation promoting property.
It is argued that the comparisons show unexpectedly superior results of the specified resin sheet (A) and 4-methyl-1-pentene/propylene copolymer of Claim 1 of the present application, and that none of the cited references discloses or suggests the above noted effects which can be achieved in the presently claimed invention.
Applicants’ arguments and the results of instant Table 3 have been considered but not found persuasive because firstly, the present rejection relies on a new combination of references i.e., US 4546150 to Shigemoto in view of, JP2002-326938 to Eizo et al., and JP2005225832 to Hideki et al. The newly cited Shigemoto reference teaches the same PMP-PE copolymer that meets claimed constituents, for use as a packing material. Shigemoto also teaches the amounts of components (PMP and PE) that overlap with the amounts disclosed in the instant specification (page 28, last paragraph continued on page 29), and hence meet the claimed resin sheet and a thermoplastic element, as well as the preferable resin. Table 1 of Shigemoto shows that copolymers (PMP/PE) provide superior properties such as tensile modulus, tensile strength, elongation at break as well as excellent strength. While Shigemoto does not teach the claimed properties A1-A4, Shigemoto teaches the same copolymer and therefore one of an ordinary skill in the art would have expected the same properties as argued by applicants in terms of conformability. "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). Further, Table 3 shows conformability and blood circulating promoting property with only PMP/PMP, on both sides of the pack, whereas instant claims do not necessarily state that the skin side sheet and the side that faces away from skin has the same composition. Whereas, Shigemoto teaches a film of PMP/PE that is used as a packing material suggesting the same material in all the sides of the packing. Accordingly, one of an ordinary skill in the art would have expected the argued result by modifying the teachings of Shigemoto for the use taught by Eizo and Hideki. 
 It is noted that while Applicants did not argue the teachings of Eizo and Hideki references, the present rejection relies on the teachings of the said reference to modify the teachings of Shigemoto, so as to employ the film of Shigemoto for packing carbon dioxide releasing materials and provide skin treatment. One of an ordinary skill int eh art would have been motivated to do so because both Eizo and Hideki reference recognize the carbon dioxide permeability of poly-4-methylpentene-1 and polypropylene, respectively, containing copolymeric materials that are employed for treating skin.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611